Citation Nr: 0727231	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO. 06-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from December 1983 until June 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

As an administrative matter, the Board notes that in the 
transcript of a March 2007 hearing, the presiding Veterans 
Law Judge and an attorney employed by the Board and observing 
the proceedings are not accurately recorded. The presiding 
Veterans Law Judge is below-named as signatory to this 
decision, and the Board attorney may be identified as S.B., 
who took no part in the proceedings other than as an observer 
for training purposes with the veteran's written consent as 
evidenced by a VA Form 5571 (Authorization to Disclose in the 
Presence of a Third Party) executed on the date of the 
hearing and filed in the claims folder.


FINDING OF FACT

The veteran's asthma is not manifested by pulmonary function 
tests that show either a Forced Expiratory Volume at one 
second or the ratio of Forced Expiratory Volume at one second 
to Forced Vital Capacity to be between 40 and 55 percent of 
predicated value; a need for at least monthly visits to a 
physician for required care of exacerbations; or at least 
three courses of systemic corticosteroids per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 
4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of the Benefits Delivery at Discharge (BDD) program in March 
2005. This program effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation is 
being denied, no effective date will be provided. Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at RO and Board hearings. The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim. In fact, in March 2005, the 
veteran indicated he had no additional evidence to submit. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Increased Rating

The RO granted service connection for asthma in a September 
2005 rating decision. At that time a 30 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6602. The veteran contends the current rating evaluation does 
not accurately reflect the severity of his disability. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted when there is evidence of a Forced Expiratory 
Volume at one second (FEV-1) of 56 to 70 percent of 
predicated value; or FEV-1/Forced vital capacity (FVC) of 56 
to 70 percent of predicated value; or daily inhalational or 
oral bronchodilator therapy or; inhalational anti-
inflammatory medication is required. A 60 percent evaluation 
is warranted with an FEV-1 of 40 to 55 percent of predicated 
value; or FEV-1/FVC of 40 to 55 percent of predicated value; 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. A 
100 percent evaluation is warranted for an FEV-1 of less than 
40 percent predicted; or FEV-1/FVC of less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. The veteran is not required to meet each of the 
stated criteria in order for an increased rating to be 
assigned. Rather, he need only meet one criterion because the 
criteria are listed in the alternative. See Johnson v. Brown, 
7 Vet. App. 95 (1994).

A pulmonary function test performed during the veteran's 
service in April 2004 reflected an FEV-1/FVC of 95 percent 
predicted and recorded a normal FVC and FEV-1. Another 
pulmonary function test dated in March 2005 reflected an FEV-
1 of 86 percent predicted, an FVC of 91 percent predicted and 
a FEV-1/FVC of 94 percent. 

The veteran underwent a VA examination in August 2005 to 
assess the severity of his disability. During this 
examination he reported his asthma symptoms were triggered by 
exercise, cold and airborne irritants. The veteran indicated 
he had wheezing at night and with temperature changes, and 
shortness of breath with running, temperature changes and 
when he was not on medication. Medication eliminated the 
veteran's symptoms. The condition was described as non-
seasonal but related to allergies, pollen and dust. The 
course of the condition was described as stable and the 
veteran treated with medication with no noted side effects. 
Clinical examination demonstrated pulmonary symptoms of 
wheezing and reported wheezing at night and in the morning. 
There was no evidence of cough, hemoptysis, sleep apnea, or 
chest pain. There was no sputum or dyspnea. Examination of 
the chest reflected normal auscultation and percussion 
bilaterally. There were no pulmonary abnormalities upon 
inspection or palpation. The diagnosis was asthma and the 
examiner indicated there were no significant effects on the 
veteran's occupation. The examiner also reported the 
condition had no effect on the veteran's ability to perform 
daily activities.

The veteran was seen at the VA Medical Center in December 
2005 with complaints of congestion, wheezing with mucous, and 
chills. The physician indicated the veteran had a history of 
asthma with intermittent use of Albuterol and Atrovent 
inhalers. Triggers were described as weather changes, pollen 
and the evening. Clinical examination revealed the lungs were 
clear with good expansion and the chest wall was nontender. 
The diagnosis was bronchitis, and reactive airway disease, 
acute reaction. The veteran was continued on Atrovent and 
Albuterol.

In January 2006, the veteran presented to the VA Medical 
Center and reported his asthma had worsened. He explained 
that 3 days prior to the visit he became symptomatic after 
exercising and began wheezing, coughing and expectorating 
mucous. He denied a temperature or chills. Review of the 
veteran's systems revealed a cough, sputum production and 
wheezing. Examination of the lungs reflected wheezing with 
expiration mid-posteriorly on the right. There were no rales, 
rhonchi or general decreased breath sounds. Wheezing was 
noted with cough. The assessment was asthma and the veteran 
was prescribed medrol, a steroid inhaler, and was encouraged 
to be compliant with Albuterol and Atrovent. 

A February 2006 VA pulmonary function study reflected an FEV-
1 of 80 percent predicted and an FEV-1/FVC of 76 percent. The 
physician explained the spirometry was suboptimal, however, 
the FEV-1 and FVC were at least equal to the recorded values. 
There was no significant acute improvement to inhaled 
Albuterol in FEV-1 or FVC. Maximum voluntary ventilation was 
abnormally reduced which suggested an additional 
neuromuscular disorder, central airway obstruction or poor 
patient effort. Findings were within normal limits with 
suboptimal effort. 

The veteran was seen in the VA Medical Center in March 2006 
with complaints of an asthma exacerbation and symptoms 
consistent with bronchitis. He reported increased wheezing 
and stated he was short of air and produced sputum. He 
indicated he may have had a mild fever but denied chills. The 
veteran related that medication helped somewhat but did not 
eliminate the symptoms. There was no hemoptysis or 
hemetemesis. There was some cough with production of sputum. 
There was no chest pain or symptoms other than a generalized 
fatigue. Examination of the lungs revealed a delayed 
expiratory phase of breathing and some expiratory wheezing 
bilaterally that was consistent with asthma. Some inspiratory 
wheezing was also noted but was not as significant. The 
veteran did not have respiratory distress and breath sounds 
were equal bilaterally. The assessment was asthma 
exacerbation/bronchitis. He was prescribed solu-medrol, 
Albuterol and Atrovent while in urgent care and responded 
well to the treatment. 

In April 2006 the veteran presented to the VA Medical Center 
with complaints of wheezing, watery eyes, nasal itching and 
production of sputum. Clinical examination of the lungs 
reflected bilateral wheezing that cleared with nebulized 
treatment. The diagnosis was bronchospasm, acute and 
bronchitis, acute. Subsequently, in April 2006 the veteran 
complained of wheezing, runny nose and congestion for which 
he was given Albuterol and Atrovent.

In May 2006 the veteran presented to VA's urgent care with 
complaints of wheezing and a productive cough. He indicated 
the symptoms had been present for several weeks. He denied 
fevers or chills but explained the wheezing caused trouble 
with ambulation. He also reported rhinorrhea, itching and 
fatigue. There was no hemoptysis or hematemesis. There was no 
chest pain. Shortness of air was described as minimal. The 
veteran had no problems with palpitations or impaired 
consciousness. Initially, the veteran had brochospasm and 
peak flows were in the mid 200 to 300 range. After nebulizer 
treatments the peak flows improved to 470 and wheezing 
vanished. The lungs initially demonstrated wheezing and a 
slightly delayed expiratory phase that cleared. The chest 
wall was without pain and the heart had a normal sinus 
rhythm. The impression was bronchitis, asthma and 
bronchospasm and allergy symptoms. The physician indicated 
the veteran responded to nebulizer treatments in the 
emergency room and was placed on a zithromax z-pack and a 
Prednisone taper.

During the May 2006 RO hearing, the veteran explained he had 
treated routinely with his physician and at emergency room 
visits. The veteran reported that every time he went to the 
emergency room he was prescribed additional medication. 
During the March 2007 Board hearing the veteran explained he 
was on a medication and reported that his asthma was not as 
severe as it had been the prior year. He explained a year 
before he had numerous trips to the emergency room to threat 
his asthma. He indicated that the condition bothered him 
during days when the weather changed or if wind or dust 
caused him to wheeze. Otherwise, the asthma did not bother 
him. He rated the severity of his asthma as a 6 at that time. 
The veteran indicated the asthma has been steady since 2005. 
He related that he limited his activities due to wheezing and 
his physical fitness activities decreased. 

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent. Pulmonary function studies do not show the 
veteran had FEV-1 or FEV-1/FVC scores between 40 and 55 
percent of predicated values. Rather, the veteran had FEV-1 
and FEV-1/FVC scores in the 80s and 90s. While VA treatment 
records show that the veteran, in his worst year, sought 
treatment for asthma on several occasions, they do not show 
at least monthly visits to VA (i.e., twelve or more visits a 
year). Similarly, the VA treatment records show the veteran's 
regular use of non-steroidal asthma medications (i.e., 
Albuterol) as well as an occasional need for a course of 
systemic corticosteroid (see, for example, VA treatment 
records dated in March 2006 and May 2006), however, they do 
not show him having courses of systemic corticosteroid at 
least three times a year.

Therefore, the preponderance of the evidence is against a 
claim for an increased evaluation. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for asthma is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


